Judgment, Supreme Court, New York County (Alice Schlesinger, J.), entered April 7, 2000, in plaintiff mortgagee’s favor, which, although foreclosing the subject mortgage and directing the sale of the mortgaged premises, made no award of interest pursuant to the terms of the mortgage note for the period between the underlying award of summary judgment and the ensuing, presently appealed judgment, unanimously modified, on the law, the facts and in the exercise of discretion, to the extent of directing that plaintiff be awarded interest at the rate prescribed in the mortgage note for the period extending for one year from the grant of summary judgment in plaintiff’s favor (from January 13, 1993 until January 13, 1994), and otherwise affirmed, without costs, and the matter remanded for entry of an amended judgment in accordance herewith.
While plaintiff would ordinarily be entitled to an award of interest on the principal due under the mortgage note through the date of the Referee’s computation of the amount owing to satisfy the mortgage lien, it would, under the unusual circumstances presented in this foreclosure action, be unconscionable to hold defendants responsible for plaintiffs lengthy delay in obtaining the judgment of foreclosure and sale (see, Dollar Fed. Sav. & Loan Assn, v Herbert Rallen, Inc., 91 AD2d 601, 602). Under all the circumstances, we find it appropriate to direct an award of post-summary-judgment interest to plaintiff, but to permit such award only for a period of one year, a period which we deem sufficient for the first Referee in this matter to have complied with the summary judgment court’s mandate to *135report with “all convenient speed” (see, id.) Concur — Sullivan, P. J., Wallach, Lerner, Andrias and Buckley, JJ.